Relying in partS on Martinez v. Ryan, 566 U.S.      , 132 S. Ct.
                1309 (2012), McLaughlin argues that ineffective assistance of post-
                conviction counsel excuses his procedural defects. He claims that post-
                conviction counsel was ineffective for failing to investigate and obtain
                readily-available information to develop his claim that trial counsel was
                ineffective for failing to pursue a voluntary intoxication defense.
                Ineffective assistance of post-conviction counsel would not be good cause in
                the instant case because the appointment of counsel in the prior post-
                conviction proceedings was not statutorily or constitutionally required.
                Crump u. Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague
                v. Warden, 112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Moreover, this
                court has recently held that Martinez does not apply to Nevada's statutory
                post-conviction procedures, see Brown v. McDaniel,         Nev. P.3d
                    (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not provide
                good cause for this late and successive petition. Furthermore, McLaughlin
                fails to overcome the presumption of prejudice to the State pursuant to
                NRS 34.800(2). We therefore conclude that the district court did not err in
                dismissing McLaughlin's petition as procedurally barred.
                            Next, McLaughlin argues that the district court erred in
                denying ground one of his petition under the law-of-the-case doctrine
                because there exists new evidence to establish that trial counsel was
                ineffective for failing to pursue a voluntary intoxication defense. While
                the district court found that this claim was barred under the law-of-the-
                case doctrine, we note that this claim was also procedurally barred, as
                discussed supra. McLaughlin fails to demonstrate good cause to overcome
                the procedural bar, and we conclude that the district court reached the
                right result in dismissing McLaughlin's petition.    See Wyatt v. State, 86

SUPREME COURT
         OF
      NEVADA
                                                     2
(01 I 947A
                       Nev. 294, 298, 468 P.2d 338, 341 (1970) ("If a judgment or order of a trial
                       court reaches the right result, although it is based on an incorrect ground,
                       the judgment or order will be affirmed on appeal."). Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED. 2




                                                           Hardesty
                                                                   A   ct.A ceeeAtn         j.



                                                                                            J.
                                                           Douglas




                       cc: Hon. Elizabeth Goff Gonzalez, District Judge
                            Federal Public Defender/Las Vegas
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




                             2 Although  the "Verification" included with the fast track statement
                       pursuant to NRAP 3C(h)(3) indicates that the brief complies with the
                       formatting requirements in NRAP 32(a)(4), see NRAP 3C(h)(1) (requiring
                       fast track filings to comply with the formatting provisions in NRAP
                       32(a)(4)-(6)), review of the brief indicates that the text is not double-spaced
                       and the brief does not have margins of at least one inch on all four sides as
                       required. We caution appellant's counsel that future failure to comply
                       with this court's rules when briefing appeals may result in the imposition
                       of sanctions, including monetary sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    (a7eJED